DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second substrate" in line7.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of “s second substrate” in the claim. For examination purposes, “the substrate” in line 7 is being interpreted as “a substrate.” 	Claims 2-8 are also rejected under 35 U.S.C. 112(b), as being indefinite for further limiting and depending on indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 8-9, 12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. US PGPub. 2020/0081292. 	Regarding claim 1, Park teaches a manufacturing method of a display panel (fig. 15), wherein the manufacturing method of the display panel comprises following steps: 	forming a single crystal (any crystal structure suitable of possible for a perovskite compound, [0072]) perovskite color conversion layer (210 + 211, fig. 15) [0071]-[0072] on a (top) surface of a first substrate (100, fig. 15) [0055], wherein the single crystal perovskite color conversion layer (210+211) is configured to receive blue light (L!, fig. 15) [0064] to emit at least red light (L3, fig. 15) [0070] and green light (L2, fig. 15) [0068]; and 	superposing a (top) surface of the second substrate (910, fig. 15) [0176], where a blue light emitting layer (940, fig. 15) [0182] is disposed, to the surface of the first substrate (100) where the single crystal perovskite color conversion layer (210+211) is formed, so as to obtain the display panel (fig. 15); wherein the blue light emitting layer (940) is configured to emit the blue light (L1, fig. 15) [0068] (Park et al., fig. 15) 	Regarding claim 8, Park teaches the manufacturing method of the display panel as claimed in claim 1, wherein the blue light emitting layer (940) comprises a plurality of blue light emitting units (940), the blue emitting unit comprises at least one of a blue organic light emitting diode [0180], a blue light emitting diode, a blue mini-LED,
a blue micro-LED, and a blue quantum dot (Park et al., fig. 15, [0180]). 	Regarding claim 9, Park teaches a display panel (fig. 15), comprises: 	a first substrate (100, fig. 15) [0055]defining red subpixel areas (PX3, fig. 15) [0070], green subpixel areas (PX2, fig. 15) [0068], and blue subpixel areas (PX1, fig. 15) [0068] thereon; 	a second substrate (910, fig. 15) [0176] disposed opposite to the first substrate (100); 	a blue light emitting layer (940, fig. 15) [0182] disposed on a (top) surface of the second substrate (910) opposite to the first substrate (100), and wherein the blue light emitting layer (940) is configured to emit blue light (L1, fig. 15) [0068]; and 	a single crystal (any crystal structure suitable of possible for a perovskite compound, [0072]) perovskite color conversion layer (210 + 211, fig. 15) [0071]-[0072] disposed on a (bottom) surface of the first substrate (100) opposite to the second substrate (910), and wherein the single crystal perovskite color conversion layer (210+211) comprises red light single crystal perovskite units (210b + 211b, fig. 15) [0071] disposed on the red subpixel areas (PX3) and green light single crystal perovskite units (210a + 211a, fig. 15) [0071] disposed on the green subpixel
areas (PX2), the red light single crystal perovskite units (210b+211b) receive the blue light (L1) to emit red light (L3, fig. 15) [0070], the green light single crystal perovskite units (210a +211a) receive the blue light (L1) to emit green light (L2, fig. 15) [0068]; and 	wherein the first substrate (100) defines the red subpixel areas (PX3), the green subpixel areas (PX2), and the blue subpixel areas (PX1) thereon (Park et al., fig. 15). 	Regarding claim 12, Park teaches the display panel as claimed in claim 9, wherein a pixel definition layer (BM, fig. 15) [0055] is disposed on the (bottom) surface of the first substrate (100) opposite to the second substrate (910), a plurality of openings (in between BM, fig., 15; hereinafter called BM’) are defined in the pixel
definition layer (BM), and each of the openings (BM’) defines a subpixel area (PX1, PX2, PX3, fig. 15); three adjacent openings (BM’) respectively define as the red subpixel area (PX3, fig. 15) [0070], the blue subpixel area (PX1, fig. 15) [0064], and the green subpixel area (PX2, fig. 15) [0068];  	the red light single crystal perovskite units (210b+211b) are disposed in the openings (BM’ / PX3) of the pixel definition layer (BM) corresponding to the red subpixel areas (PX3), and the green light single crystal perovskite units (210a+211a) are disposed in the openings (BM’ / PX2) of the pixel definition layer (BM) corresponding to the green subpixel areas (PX2) (Part et al., fig. 15).
 	Regarding claim 16, Park teaches the display panel as claimed in claim 9, wherein the blue light emitting layer (940) comprises a plurality of blue light emitting units (940), the blue emitting unit comprises at least one of a blue organic light emitting diode [0180], a blue light emitting diode, a blue mini-LED, a blue micro-LED, and a
blue quantum dot (Part et al., fig. 15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2020/0081292 as applied to claim 12 above, and further in view of Li et al. US PGPub. 2019/0086799. 	Regarding claim 13, Park does not teach the display panel as claimed in claim 12, wherein the pixel definition layer (BM) is a black organic photoresist layer. 	However, Li teaches a color filter substrate (2, fig. 3) [0034] for a display panel comprising a pixel definition layer (22, fig. 3) [0044] wherein the pixel definition layer (22) is a black organic photoresist layer [0044] (Li et al., fig. 3, [0044]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitute of the material of  pixel definition layer of Park for the material of the pixel definition layer of Li because black organic photoresist material is well known in the art and such substitution is art recognized equivalence for the same purpose (as black matrix and pixel definition layers) to obtain predictable results such as excellent prevention of color mixing between adjacent pixels/sub/pixels (see MPEP 2144.06).

Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a manufacturing method of the display panel comprising: “adding perovskite precursor solution … and heating the perovskite precursor
solution until perovskite seed crystals are formed, wherein the first
substrate is provided with the pixel grooves” in combination with “sequentially adding saturated perovskite precursor solution to the pixel grooves where the perovskite seed crystals are formed, heating and holding until single crystal perovskite appears, stopping heating and removing solvent in the perovskite precursor solution, so as to obtain the single crystal perovskite color conversion layer; wherein the predetermined concentration is less than a concentration of the saturated perovskite precursor solution” as recited in claim 2.	Claims 3-7 are also allowed for further limiting and depending upon allowed claim 2. 	Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “the single crystal perovskite color conversion layer further comprises blue light single crystal perovskite units disposed on the blue subpixel areas, the blue light single crystal perovskite units receive the blue light emitted by the blue light emitting layer and are excited to emit another blue light; and color purity of the blue light emitted by the blue single crystal perovskite upon excitation is greater than or equal to color purity of the blue light emitted by the blue light emitting layer” as recited in claim 10; and 	a display panel wherein “the display panel further comprises a color filter layer and a black matrix layer; the color filter layer is disposed between the pixel definition layer and the first substrate, the color filter layer comprises a plurality of filter units, the
plurality of filter units comprises red filter units, green filter units, and blue filter units arranged at intervals; the black matrix layer comprises a plurality of black matrixes arranged in array, and there is a black matrix disposed between two adjacent filter units” as recited in claim 14.
 	Claims 11 and 15 are also allowed for further limiting and depending upon allowed claims 10 and 14.
	
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892